Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13, and 15-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Padmanabhan U.S. Publication 2005/105077.
With respect to claim 1, Padmanabhan discloses a cytometer comprising:
At least one fluidic channel for providing at least one analyte into at least one region of interest (Figure 7, flow channel 50)
At least one radiation transport system for providing visible, IR, or UV excitation radiation for exciting analytes traversing the at least tone region of interest so that the analytes emit or scatter radiation signal upon receiving such radiation (Figure 7, light emitters 22a, P.0084)
A radiation collection system for collecting radiation signals emitted from the at least one region of interest (Figure 7, light detectors 24a, P.0083)
Wherein the radiation transport system is adapted to provide excitation radiation comprising a plurality  of excitation radiation intensity peaks (P.0088. peaks = Gaussian spots, Figure 9)
Means for measurement of speed of the analyte within the fluidic channel based on the collected signals emitted from the region of interest, the means for measurement of speed comprising timing means for obtaining the time in between maxima signals emitted by the analyte (P.0089)
Wherein the plurality of excitation radiation intensity peaks extend through the width of the fluidic channel, the distance between the intensity peaks being known and being between half to twice the average diameter, so that the analyte emits a signal comprising a maximum in intensity upon crossing each excitation radiation peaks (P.0088, P.0090)

With respect to claims 4-13, 15-20, Padmanabhan discloses all of the limitations as applied to claim 1 above.  In addition, Padmanabhan discloses:
A plurality of regions of interest and a plurality of radiation transport systems for providing radiation of different wavelengths to each region of interest (Figure 11, Figure 14, P.0095)
Each of the plurality of radiation transport systems is adapted for measurement of speed of the analyte (P.0106)
The plurality of regions of interest and plurality of radiation transport systems are arranged along a plurality of fluidic channels (Figure 11, Figure 14)
The radiation signal collection system comprises an integrated photoelectric system (P.0116, P.0189)
The fluidic channel, the radiation collection system and the at least one radiation transport system are integrated in a single unit (P.0116, P.0189)
Spectroscopic analysis means for analyzing the radiation collected from the at least one region of interest (P.0159)
A radiation source for emitting excitation radiation adapted for generating fluorescence emissions in analytes traversing the at least one region of interest, the radiation collection system being adapted for collecting fluorescence emissions from the analyte (P.0113)
A process module for identifying an analyte taking into account measured speed (P.0090, P.0092, P.0019, P.0066)
Comprising sorting means for sorting analytes depending on identification (P.0066, P.0116)
Control means for generating a control signal at a time when the at least one analyte is estimated to pass a particular location in the sensing system for triggering an action on the analyte or triggering pulsed analysis, where triggering is based on the measured speed (P.0091, time of flight measurement is used to trigger pressures applied for analysis)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 14  rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan U.S. Publication 2005/105077.
With respect to claims 2, 3, and 14, Padmanabhan discloses all of the limitations as applied to claim 1 above.  However, Padmanabhan fails to disclose a waveguide, a plurality of split waveguide branches, and a beam splitter to split the excitation radiation into a plurality of branches. Additionally, Padmanabhan fails to disclose a grating with a masking layer for separating the excitation radiation into two peaks wherein the grating is long as compared to the width of the channel.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a grating or beam splitter with guiding waveguides to split the light of a single source into a plurality of beams to substitute for the plurality of LEDs of Padmanabhan.  Although Padmanabhan proclaims the benefits of a plurality of sources, splitting a single powerful source, such as a laser, into a plurality of beamlets by use of a grating or beam splitter is well known in the art and would achieve many of the same benefits while also minimizing the number of different elements to manage.  Using a single light source ensures that all beams have the same power degradation over time versus the independent LEDs of Padmanabhan. Evidence of splitting a single beam into many beams with a grating can be found in EP0266120 and splitting with a beam splitter can be found in US 8107168. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877